Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1, 8 and 15:“
a patch antenna array including a plurality of patch antennas, the plurality of patch antennas including a transmitter array portion in a first orientation for transmitting signals and a receiver array portion in a second orientation for receiving signals, wherein the first and second orientations limit interference between the transmitted signals and the received signals;
transceiver circuitry for transmitting the millimeter wave signals with the
plurality of remote locations; and
wherein the transceiver relays the millimeter wave signals between at least a first millimeter wave transceiver at a first one of the plurality of remote locations and a second millimeter wave transceiver at a second one of the plurality of remote locations.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 20:
“
locating the transmitter array portion in a first orientation and the receiver array portion in a second orientation to limit interference between the transmitted signals and the received signals;
locating the transmitter array portion to be vertically separated from the transmitter array portion by a predetermined distance, the predetermined distance vertically separating the transmitter array portion from the receiver array portion limiting interference between the transmitted signals and the received signals;
communicating with a first and second locations over millimeter wave communications links through the transceiver, wherein the step of communicating further comprises;
transmitting signals from a transmitter array portion of a patch antenna array including a plurality of patch antennas within the transceiver;
receiving signals on a receiver array portion of the patch antenna array including the plurality of patch antennas within the transceiver;
relaying the millimeter wave signals between at least a first millimeter wave transceiver at first one of the plurality of remote locations and a second millimeter wave transceiver at a second one of the plurality of remote locations.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632